DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-8 in the reply filed on 9/30/2022 is acknowledged.
Claims 9-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/30/2022.
Claim Interpretation
Regarding the limitations in the claims directed to the operations, it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1 and 6-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kolar et al. (U.S. Patent Pub. No. 2016/0309960).
Regarding claim 1, Kolar et al. discloses a blender diagnostic system for diagnosing a blender (title; abstract; figures 1-11), the system comprising:
a memory to store instructions (reference #302; [0027]; [0030]; [0032]; [0034]; [0047]; [0056]; [0058]; [0060]); and
a processor, communicatively coupled to the memory that facilitates execution of the instructions to perform operations, comprising: capturing audio from a blending device; analyzing the captured audio; and diagnosing the blending device based on the analysis (reference #304; [0056]; [0058]; [0060]; [0070]; [0071]; [0073]).
Regarding claim 6, Kolar et al. discloses wherein the diagnosing the blending device further comprises at least one of: generating instructions associated with correcting an issue associated with the blending device; or identifying the issue associated with the blending device and generating an output to identify the identified issue ([0073]).
Regarding claim 7, Kolar et al. discloses wherein the diagnosing the blending device further comprises generating a prompt for input of at least one operating parameter ([0071] (user selects setting which is basis for how processor makes diagnosis)).
Regarding claim 8, Kolar et al. discloses wherein the processor is comprised of at least one of a tablet, smartphone, wearable device, laptop or desktop (reference #320; [0066]).
Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Logan et al. (U.S. Patent Pub. No. 2016/0374501).
Regarding claim 1, Logan et al. discloses a blender diagnostic system for diagnosing a blender (title; abstract; figures 1-4), the system comprising:
a memory to store instructions ([0039]; [0079]; [0082]; [0091]); and
a processor, communicatively coupled to the memory that facilitates execution of the instructions to perform operations, comprising: capturing audio from a blending device; analyzing the captured audio; and diagnosing the blending device based on the analysis ([0012]-[0014]; [0035]; [0039]; [0049]; [0052]-[0053]; [0082])
Regarding claim 2, Logan et al. discloses a microphone communicatively coupled to the processor, and wherein the capturing audio from the blending device further comprises: receiving, by the microphone, an acoustic sound signal emitted from the blending device, and wherein the capturing audio from the blending device further includes converting the acoustic sound signal into an electrical signal ([0035]).
Regarding claim 3, Logan et al. discloses wherein the operations further include: generating an audio fingerprint that represents the captured audio, and wherein the diagnosing the blending device further comprises comparing the generated audio fingerprint to a reference audio fingerprint and identifying at least one match ([0035] sounds recorded are generated audio fingerprints and compared to stored sounds/audio fingerprints)).
Regarding claim 4, Logan et al. discloses wherein the operations further comprise receiving operating parameters associated with the blending device, and wherein the diagnosing the blending device further comprises diagnosing the blending device based at least in part on the operating parameters and the analysis of the captured audio ([0035]; [0049]; [0052]; [0053]; [0065]; [0079] (receives instructions from person to have soup ready at set time, and processor uses audio to determine if soup is boiling to monitor to soup)).
Regarding claim 5, Logan et al. discloses further comprising at least one input device coupled to the processor, wherein the input device operatively receives the operating parameters, and wherein the operating parameters comprise at least one of a make and model of the blending device, ingredients, quantities of the ingredients, settings of the blending device, or sensor information ([0052]).
Regarding claim 6, Logan et al. discloses wherein the diagnosing the blending device further comprises at least one of: generating instructions associated with correcting an issue associated with the blending device; or identifying the issue associated with the blending device and generating an output to identify the identified issue ([0035]; [0039]; [0052]; [0053]; [0065]; [0070]).
Regarding claim 7, Logan et al. discloses wherein the diagnosing the blending device further comprises generating a prompt for input of at least one operating parameter ([0052]; [0070]; [0079] (user selects setting which is basis for how processor makes diagnosis)).
Regarding claim 8, Logan et al. discloses wherein the processor is comprised by at least one of a tablet, smartphone, wearable device, laptop or desktop (figure 1, reference #10; [0012]; [0031]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH INSLER whose telephone number is (571)270-0492. The examiner can normally be reached Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH INSLER/Primary Examiner, Art Unit 1774